[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                    ________________________           FILED
                                              U.S. COURT OF APPEALS
                           No. 11-14823         ELEVENTH CIRCUIT
                                                    JULY 6, 2012
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

        D.C. Docket No. 1:10-cv-24347-KMM ; 09-BKC-13196-AJC



In Re: MAURY ROSENBERG,

                                                                Debtor.
               ___________________________________

DVI RECEIVABLES XIV, LLC,
DVI RECEIVABLES XVI, LLC,
DVI RECEIVABLES XVII, LLC,
DVI RECEIVABLES XVIII, LLC,
DVI FUNDING, LLC,
ASHLAND FUNDING, LLC,
DVI RECEIVABLES XIX, LLC,

                                                  Plaintiffs-Appellants,

                               versus

MAURY ROSENBERG,

                                                   Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                    (July 6, 2012)

Before EDMONDSON, CARNES and HULL, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellants were the petitioning creditors before the bankruptcy

court, and they brought an involuntary Chapter 7 bankruptcy petition, as amended,

against Maury Rosenberg as debtor. After an evidentiary hearing and exhaustive

briefing, the bankruptcy court granted Rosenberg’s motion to dismiss the

involuntary bankruptcy case, concluding that the Plaintiff-Appellants were not real

parties in interest for numerous reasons (including having no financial interest in

the case) and thus lacked standing to pursue the asserted claims as petitioning

creditors.

      In its order filed on September 28, 2011, the district court affirmed the

bankruptcy court’s dismissal of the involuntary petition with prejudice. Although

the district court disagreed with one of the reasons given by the bankruptcy court

for the dismissal, the district court agreed with all of the other findings and

grounds for dismissal outlined in the bankruptcy court’s 34-page order, which the

                                           2
district court commended as “well-reasoned.”

      After careful review, we conclude that the Plaintiff-Appellants have not

shown reversible error in the district court’s September 28, 2011 order. The

district court’s judgment is affirmed.

      AFFIRMED.




                                         3